                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

CALVIN STOVER, ADC #154695                                                       PLAINTIFF

v.                                 NO: 5:18CV00040 JLH

WENDY KELLEY, Director,
Arkansas Department of Correction; et al.                                     DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 24th day of January, 2019.



                                                  __________________________________
                                                  J. LEON HOLMES
                                                  UNITED STATES DISTRICT JUDGE
